Beogden, J.
This Court has held that under policies of war risk insurance, the distributees of the deceased soldier are. to be ascertained at the date of the death of the soldier in accordance with the intestate laws of the State in which the soldier lived. That is to say, that the right of property of a deceased soldier under such policies is determined by the intestate laws of such State at the time of the death, although the right of enjoyment may then be outstanding in a statutory beneficiary. The majority of the cases can be harmonized by recognizing the distinction between the right of property and the right of enjoyment. Indeed the identical question presented by the record has been expressly decided In re Estate of Pruden, ante, 256, and upon authority of such decision the judgment is
Affirmed.